COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 WAL-MART STORES, INC. AND                                      No. 08-19-00052-CV
 WAL-MART ASSOCIATES, INC.,                    §
                                                                   Appeal from the
                             Appellants,       §
                                                                 168th District Court
 V.                                            §
                                                              of El Paso County, Texas
 DAMIAN OCHOA,                                 §
                                                                (TC# 2017DCV3151)
                              Appellee.        §

                                               §

                                MEMORANDUM OPINION

       Appellants, Wal-Mart Stores, Inc. and Wal-Mart Associates, Inc., and Appellee, Damian

Ochoa, have filed a joint motion to dismiss the appeal pursuant to Rule 42.1(a)(2) because the

parties have settled the dispute. See TEX.R.APP.P. 42.1(a)(2). We grant the motion and dismiss

the appeal. Pursuant to the parties’ agreement, costs of the appeal are taxed against the party

incurring same. TEX.R.APP.P. 42.1(d).



April 30, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)